*368
Judgment reversed.

The grounds of demurrer by Edwards, Holden and Flynt were, (1) that the declaration sets forth no cause of action against them; (2) that it does not charge them, or any of them, with any malice towards plaintiff, nor that they maliciously had him arrested; (3) that it does not allege any facts going to show there was any want of probable cause in the proceedings against plaintiff. Jordan demurred on the grounds (1) that the declaration sets forth no cause of action against him; and-(2) that it shows that he was simply acting under the-mandate of a court of competent jurisdiction over the-subject-matter, and charges no knowledge or even belief on his part that there was any irregularity or illegality about the proceedings complained of.
John W. Hixon, for plaintiff1.
Horace M. Holden, for defendants.